DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-14 and 20 in the reply filed on 2/19/2021 is acknowledged.
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/19/2021.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 2/26/2021 has/have been acknowledged and is/are being considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "electrical stimulation" in line 10.  This is vague as it is unclear if this is the same or a different limitation as the electrical stimulus from line 9.
Claims 2-14 are rejected for inheriting the same deficiencies as claim 1.
Claim 5 recites the limitation "the electrodes" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the electrodes" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "electrical stimulation" in line 1.  This is vague as it is unclear if this is the same or a different limitation as the electrical stimulus or the electrical stimulation from claim 1.
Claim 14 recites the limitation "electrical stimulation" in line 1.  This is vague as it is unclear if this is the same or a different limitation as the electrical stimulus from claim 1 or the electrical stimulation from claims 1 or 13.
Claim 20 recites the limitation "electrical stimulation" in line 11.  This is vague as it is unclear if this is the same or a different limitation as the electrical stimulus from line 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, 11-14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breedon et al. (U.S. Pub. 2016/0144091 hereinafter “Breedon”).
Regarding claim 1, Breedon discloses a medical device, comprising: a tubular scaffold (e.g. 14), the scaffold including an inner surface and an outer surface (e.g. see Figs. 1d-2b); a flexible inner member (e.g. 12) extending along at least a portion of the inner surface of the scaffold (e.g. see Figs. 1d-2b); an activation assembly (e.g. 13) positioned along a portion of the inner member (e.g. see Figs. 1d-2b), the activation assembly including a conductive member (e.g. 17a) having a first end region and a second end region (e.g. see Figs. 1d-2b), wherein a portion of the first end region is coupled to an activation element (e.g. see Figs. 1d-2b), and wherein the second end region is coupled to a power source (e.g. 18a); wherein the power source is configured to deliver an electrical stimulus to the activation element, and wherein electrical stimulation (e.g. ¶¶ 77, 103) of the activation element shifts the inner member between a first configuration and a second expanded configuration (e.g. ¶¶55-57).
Regarding claim 2, Breedon further discloses wherein the inner member includes an electroactive polymer (e.g. ¶¶55, 58).
Regarding claim 3, Breedon further discloses wherein the activation element includes an electrode positioned within at least a portion of a wall of the inner member (e.g. ¶55).
Regarding claim 4, Breedon further discloses wherein the activation element includes one or more additional electrodes positioned within at least a portion of a wall of the inner member (e.g. ¶55).
Regarding claim 5, Breedon further discloses wherein the electrodes include a first set of electrodes, and wherein each of the first set of electrodes is at the same axial position along a longitudinal axis of the inner member (e.g. ¶26).
Regarding claim 6, Breedon further discloses wherein each electrode of the first set of electrodes is circumferentially spaced around the longitudinal axis of the inner member (e.g. see Fig. 2b).
Regarding claim 9, Breedon further discloses a valve, wherein the valve is formed from at least a portion of the inner member (e.g. 39).
Regarding claim 11, Breedon further discloses wherein shifting the inner member from the first configuration to the second expanded configuration is configured to draw blood into a lumen of the inner member, and wherein shifting the inner member from the second expanded configuration to the first configuration is configured to pump blood out of the lumen of the inner member (e.g. ¶¶26, 54).
Regarding claim 12, Breedon further discloses wherein the activation element includes a plurality of artificial muscle strands positioned along an outer surface of the inner member (e.g. ¶75; see electrodes in Fig. 2b).
Regarding claim 13, Breedon further discloses wherein electrical stimulation of the artificial muscle strands shifts the inner member between the first configuration and the second expanded configuration (e.g. ¶75).
Regarding claim 14, Breedon further discloses wherein electrical stimulation of the artificial muscle strands increases the outer diameter of one or more of the muscle strands (e.g. ¶75).
Regarding claim 20, Breedon discloses a tubular scaffold (e.g. 14), the scaffold including an inner surface and a lumen extending therein (e.g. see Figs. 1d-2b); a flexible sleeve (e.g. 12) extending along at least a portion of the inner surface of the scaffold  (e.g. see Figs. 1d-2b), wherein at least a portion of the sleeve includes an electroactive polymer (e.g. 13; ¶¶55, 58); and a conductive member (e.g. 17a) having a first end region and a second end region (e.g. see Fig. 2A), wherein a portion of the first end region is coupled to the electroactive polymer (e.g. see Fig. 2A) and wherein the second end region is coupled to a power source (e.g. 18A); wherein the power source is configured to deliver an electrical stimulus to the electroactive polymer (e.g. ¶¶ 77, 103); wherein electrical stimulation of the activation member shifts the inner member between a narrowed configuration and an expanded configuration (e.g. ¶¶55-57).
Conclusion
It is noted that claims 7-8 and 10 are rejected only under a 112 rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REX R HOLMES/Primary Examiner, Art Unit 3792